BbowN, J.
The evidence tends to prove that the defendant is insane and has been so adjudged by proper proceedings and was duly confined in jail, and application made for admission in an asylum of the State. There is evidence offered tending to prove that prior thereto the defendant assaulted the plaintiff with a pistol and injured him.
The plaintiff does not claim punitive damages, but actual or compensatory damages only. A lunatic is liable in a civil action for any tort which he may commit. The proper measure of damages in an action against a lunatic for tort committed by him is compensation for the injuries sustained. It cannot include punitive damages. McIntyre v. Sholty, 2 American State Reports, 140.
In the foregoing case the lunatic shot and killed the deceased and his estate was held liable in damages. The court excluded the evidence of insanity in the case and the ruling of the trial *415court was affirmed. An insane person is just as responsible for Ms torts as a sane person. Williams v. Hayes, 42 Amer. Reports, 743; 28 L. R. A., 153; Cooley on Torts, 3d Edition, 171; Sherman & Redfield on Negligence, sec. 122. Upon tbe same principle infants are beld liable for their torts. Crump v. McKay, 53 N. C., 34; Smith v. Kron, 96 N. C., 397.
It was therefore erroneous to admit evidence upon part of plaintiff that defendant was sane when he committed the act, unless plaintiff sought to have the jury impose smart money or punitive damages, which is not the case.
This error may have been cured by the charge of the court in directing the jury not to allow punitive damages, but we call attention to it so as to guide the court below on another trial, to the end that all such evidence be eliminated.
His Honor, however, permitted plaintiff to prove that the defendant was arrested in a criminal proceeding for tMs alleged assault upon plaintiff and further permitted the following question and answer:
Q. Mr. Eedfearn, did you help 'to arrest Horne for the shooting of Fairley Moore? A. Yes, sir.
Q. What did he do — what was his condition on that occasion? A. Well, I was outside the store and I heard scuffling, and Horne was cursing and trying to get loose, and the officer that had him had his handcuffs out and asked me to put them on Mm, and I did. I can’t recall his language very well, but he was cursing and abusing people, and was drunk. To all of which defendant in apt time objected and noted exceptions.
The admission of such evidence was entirely irrelevant to the matters at issue in this case and was well calculated to harm the defendant, who denies in the pleadings that he committed any assault upon the plaintiff.
The fact that he was arrested on a criminal warrant charging defendant with the very assault which is made the foundation of this action is incompetent here. It is no evidence that the defendant committed the assault as alleged in the complaint.
The conduct of the defendant in resisting arrest under the warrant is wholly foreign to the matters at issue in this civil action. The introduction of such incompetent evidence was well *416calculated to inflame and prejudice tbe minds of tbe jurors against tbe defendant so as to possibly influence tbeir judgment upon botb issues submitted to tbem.
As tbe ease is to be tried again it is needless to discuss tbe other assignments of error.
New trial.